        Case 3:19-cv-02056-MHH Document 20 Filed 05/06/20 Page 1 of 1                    FILED
                                                                                2020 May-06 AM 09:38
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHWESTERN DIVISION
EVA BLAIR CRITTENDEN,                      }
                                           }
       Plaintiff,                          }
                                           }
v.                                         }   Case No.: 3:19-cv-02056-MHH
                                           }
THE DOMINION GROUP LLC,                    }
et al.,                                    }
                                           }
       Defendants.                         }


                                      ORDER

      The parties have filed a Joint Stipulation of Dismissal. (Doc. 19). The Court

ORDERS that this action is DISMISSED with prejudice, with each party to bear

its own costs. The Court directs the Clerk of Court to please close the file.

      DONE and ORDERED this April 6, 2020.


                                    _________________________________
                                    MADELINE HUGHES HAIKALA
                                    UNITED STATES DISTRICT JUDGE
